DISMISS; and Opinion Filed October 11, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       No. 05-18-00986-CV

       IN RE TAYLOR MONNIG, WILLIAM HADALA, JACOB MERTEL, TMG
       FOUNDERS, LLC, TMGCORE MANAGER, LLC, TMGCORE, LLC, AND
                        BITEVERST, LLC, Relators

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-04238-2018

                            MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                 Opinion by Justice Boatright
       Before the Court are relators’ petition for writ of mandamus and relators’ unopposed

motion to dismiss this original proceeding. We grant the motion and dismiss this original

proceeding. TEX. R. APP. 42.1(a)(1).




                                                /Jason Boatright/
                                                JASON BOATRIGHT
                                                JUSTICE



180986F.P05